COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Interest of J.K.R., a Child
Appellate case number:       01-22-00111-CV
Trial court case number:     18-DCV-255136
Trial court:                 387th District Court of Fort Bend County
        On February 17, 2022, appellant, Cory Lee Hale, filed a notice of appeal from the
trial court’s November 5, 2021 order in Suit for Modification of Support Order. Generally,
a notice of appeal must be filed within thirty days after the entry of judgment. See TEX. R.
APP. P. 26.1. However, where a party timely files certain post-judgment motions, including
a motion for new trial, the deadline to file a notice of appeal is extended to ninety days
after entry of judgment. See TEX. R. APP. P. 26.1(a)(1). Post-judgment motions generally
must be filed within thirty days after the judgment or other order complained of is signed.
See TEX. R. CIV. P. 329b(a), (g).
        Here, appellant timely filed a motion for new trial in the trial court. Accordingly,
any notice of appeal for the trial court’s November 5, 2021 order was due on or before
February 3, 2022. However, the time within which to file a notice of appeal may be
enlarged if, within fifteen days after the deadline for filing the notice of appeal, the party
files a notice of appeal in the trial court, and a motion for extension of time complying with
Rule 10.5(b) of the Texas Rules of Appellate Procedure in the appellate court. See TEX.
R. APP. P. 26.3. With this extension, any notice of appeal, and motion for extension of
time to file a notice of appeal, was due on or before February 18, 2022.
       Appellant filed his notice of appeal in the trial court on February 17, 2022. Also on
February 17, 2022, appellant filed, in this Court, a “Motion to Extend Time for Filing
Notice of Appeal.” Because appellant filed his notice of appeal and motion for extension
of time to file its notice of appeal within fifteen days of the deadline for filing a notice of
appeal, appellant’s motion for extension of time to file his notice of appeal is granted.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                    Acting individually  Acting for the Court


Date: __March 1, 2022_____